Exhibit 10.1

1ING U.S., INC.

LION CONNECTICUT HOLDINGS INC.

5.7% Senior Notes due 2043

THIRD SUPPLEMENTAL INDENTURE

Dated as of July 26, 2013

to the Indenture Dated as of July 13, 2012

U.S. BANK NATIONAL ASSOCIATION,

as Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01. Certain Terms Defined in the Indenture; Additional Terms

     2    ARTICLE 2    FORM AND TERMS OF THE NOTES   

Section 2.01. Form and Dating

     7   

Section 2.02. Paying Agent; Depository

     8   

Section 2.03. Registration, Transfer and Exchange

     9   

Section 2.04. Restrictions on Transfer and Exchange

     11   

Section 2.05. Temporary Offshore Global Notes

     13   

Section 2.06. Terms of the Notes

     13   

Section 2.07. Optional Redemption

     14   

Section 2.08. Offer to Repurchase Upon A Change of Control Repurchase Event

     15   

Section 2.09. Interest Rate Adjustments Upon Ratings Changes

     16    ARTICLE 3    MISCELLANEOUS   

Section 3.01. Trust Indenture Act Controls

     18   

Section 3.02. Governing Law

     18   

Section 3.03. Payment of Notes

     18   

Section 3.04. Multiple Counterparts

     18   

Section 3.05. Severability

     18   

Section 3.06. Relation to Indenture

     18   

Section 3.07. Ratification

     19   

Section 3.08. Effectiveness

     19   

Section 3.09. Trustee Not Responsible for Recitals or Issuance of Securities

     19    ARTICLE 4    GENERAL GUARANTEE AGREEMENT   

Section 4.01. General Guarantee Agreement Inapplicable

     19    EXHIBITS    EXHIBIT A Form of Note    EXHIBIT B Restricted Legend   
EXHIBIT C DTC Legend   

 

i



--------------------------------------------------------------------------------

EXHIBIT D Regulation S Certificate EXHIBIT E Rule 144A Certificate EXHIBIT F
Certificate of Beneficial Ownership EXHIBIT G Temporary Offshore Global Note
Legend

 

ii



--------------------------------------------------------------------------------

THIRD SUPPLEMENTAL INDENTURE

THIRD SUPPLEMENTAL INDENTURE (this “Third Supplemental Indenture”), dated as of
July 26, 2013, among ING U.S., INC., a Delaware corporation (the “Company”),
having its principal executive offices at 230 Park Avenue, New York, New York
10169, LION CONNECTICUT HOLDINGS INC., a Connecticut corporation, as the initial
Subsidiary Guarantor hereunder, and U.S. BANK NATIONAL ASSOCIATION, a national
banking association, as trustee (the “Trustee”).

RECITALS

WHEREAS, the Company, the initial Subsidiary Guarantor and the Trustee executed
and delivered an Indenture, dated as of July 13, 2012 (the “Indenture”), to
provide for the issuance by the Company from time to time of Securities to be
issued in one or more series as provided in the Indenture;

WHEREAS, the issuance and sale of $400,000,000 aggregate principal amount of a
new series of the Securities of the Company designated as its 5.7% Senior Notes
due 2043 and, if and when issued, any Additional Notes, together with any
Exchange Notes issued therefor, as provided herein (the “Notes”), to be fully
and unconditionally guaranteed by the Subsidiary Guarantors, have been
authorized by resolutions adopted by the Board of Directors of the Company and
the board of directors of the initial Subsidiary Guarantor;

WHEREAS, the Company desires to issue and sell $400,000,000 aggregate principal
amount of the Notes on the date hereof, to be fully and unconditionally
guaranteed by the Subsidiary Guarantor in accordance with Article 12 of the
Indenture;

WHEREAS, Sections 2.01 and 10.01 of the Indenture provide that the Company, when
authorized by a Board Resolution, and the Trustee may amend or supplement the
Indenture to provide for the issuance of and to establish the form or terms and
conditions of Securities of any series as permitted by the Indenture;

WHEREAS, the Company desires to establish the form, terms and conditions of the
Notes; and

WHEREAS, all things necessary to make this Third Supplemental Indenture a legal,
valid and binding supplement to the Indenture according to its terms and the
terms of the Indenture have been done;

NOW, THEREFORE, for and in consideration of the premises and the purchase of the
Notes by the Holders thereof, the Company, the initial Subsidiary Guarantor and
the Trustee mutually covenant and agree, for the equal and proportionate benefit
of all Holders of the Notes, as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Terms Defined in the Indenture; Additional Terms.

(a) For purposes of this Third Supplemental Indenture, all capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Indenture, as amended hereby.

(b) The following capitalized terms used herein shall be defined accordingly:

“Additional Interest” means additional interest owed to the Holders pursuant to
a Registration Rights Agreement.

“Agent Member” means a member of, or a participant in, the Depository.

“Additional Notes” shall have the meaning set forth in Section 2.06(b).

“Baseline Ratings” means Baa3 (in the case of Moody’s) or BBB- (in the case of
Standard & Poor’s), or, if the Company shall have substituted another Rating
Agency for Moody’s or Standard & Poor’s following a Rating Withdrawal Event, the
equivalent rating from such Rating Agency.

“Below Investment Grade Ratings Event” means the Notes cease to be rated at or
above the Baseline Ratings by at least one of the Rating Agencies on any date
during the period commencing 60 days prior to, and ending 60 days after (which
60-day period will be extended so long as the rating of the Notes is under
publicly announced consideration for a possible downgrade by any Rating Agency,
but in no case past the Termination Time) the earlier of (1) the occurrence of a
Change of Control; or (2) public notice of the occurrence of a Change of Control
or the intention of the Company to effect a Change of Control. Notwithstanding
the foregoing, a Below Investment Grade Ratings Event otherwise arising by
virtue of a particular reduction in rating shall not be deemed to have occurred
in respect of a particular Change of Control (and thus shall not be deemed a
Below Investment Grade Ratings Event for purposes of the definition of Change of
Control Repurchase Event hereunder) if the Rating Agencies making the reduction
in rating to which this definition would otherwise apply do not announce or
publicly confirm or inform the Trustee in writing at its request that the
reduction was the result, in whole or in part, of any event or circumstance
comprised of or arising as a result of, or in respect of, the applicable Change
of Control (whether or not the applicable Change of Control shall have occurred
at the time of the ratings event).

“Certificated Note” means a Note in registered individual certificated form
without interest coupons.

“Certificate of Beneficial Ownership” means a certificate substantially in the
form of Exhibit F.

 

2



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of one or more of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of consolidation, amalgamation or merger), in one
or a series of related transactions, of all or substantially all of the assets
of the Company and its subsidiaries taken as a whole to any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act), other than to the Company
or one of its subsidiaries;

(2) the consummation of any transaction (including, without limitation, any
consolidation, amalgamation, or merger or other combination (including by way of
a scheme of arrangement)) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act), other than ING Groep N.V. or a
subsidiary of ING Groep N.V., becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of more than 50% of the
outstanding Voting Stock of the Company, measured by voting power rather than
number of shares;

(3) the Company consolidates with, or merges with or into, any person, or any
person consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Company or such other person is converted into or exchanged for cash, securities
or other property, other than any such transaction where the shares of the
Voting Stock of the Company outstanding immediately prior to such transaction
constitute, or are converted into or exchanged for, a majority of the Voting
Stock of the surviving person immediately after giving effect to such
transaction; or

(4) the adoption of a plan relating to the liquidation, winding up or
dissolution of the Company.

Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control for the purposes of this definition if:

(i) the Company becomes a direct or indirect wholly owned subsidiary of a
holding company and (A) the direct or indirect holders of the Voting Stock of
such holding company immediately following that transaction are substantially
the same as the holders of the Company’s Voting Stock immediately prior to that
transaction or (B) with respect to clause (2) above only, immediately following
that transaction no Person (other than ING Groep N.V., a subsidiary of ING Groep
N.V. or a holding company satisfying the requirements of this sentence) is the
beneficial owner, directly or indirectly, of more than 50% of the Voting Stock
of such holding company;

(ii) the transaction consists solely of a sale or other disposition of ING USA
Annuity and Life Insurance Company, Security Life of Denver International
Limited, their respective assets or any assets constituting all or part of the
Company’s Closed Block Variable Annuity segment; or

 

3



--------------------------------------------------------------------------------

(iii) the transaction consists of a sale of equity securities of the Company
pursuant to a public offering registered with the Commission.

“Change of Control Repurchase Event” means the occurrence of both a Change of
Control and a Below Investment Grade Ratings Event.

“Comparable Treasury Issue” means the U.S. Treasury security or securities
selected by the Premium Calculation Agent as having an actual or interpolated
maturity comparable to the term remaining from such Optional Redemption Date to
the Maturity of the Notes (the “Remaining Life”) that would be utilized, at the
time of selection and in accordance with customary financial practice, in
pricing new issues of corporate debt securities of comparable maturity to the
Remaining Life.

“Comparable Treasury Price” means, with respect to such Optional Redemption
Date, (1) the average of five Reference Treasury Dealer Quotations for such
Optional Redemption Date, after excluding the highest and lowest Reference
Treasury Dealer Quotations, or (2) if the Premium Calculation Agent obtains
fewer than five such Reference Treasury Dealer Quotations, the average of all
such quotations.

“Downgrade Event” shall have the meaning set forth in Section 2.09(a).

“DTC Legend” means the legend set forth in Exhibit C.

“Exchange Notes” means the Notes of the Company issued pursuant to the
Indenture, as supplemented and amended by this Third Supplemental Indenture, in
exchange for, and in an aggregate principal amount equal to, the Initial Notes,
in compliance with the terms of the Registration Rights Agreement and containing
terms substantially identical to the Initial Notes (except that (i) such
Exchange Notes will be registered under the Securities Act and will not be
subject to transfer restrictions or bear the Restricted Legend, and (ii) the
provisions relating to rights under the Registration Rights Agreement will be
eliminated).

“Exchange Offer” means an offer by the Company to the Holders of the Initial
Notes to exchange outstanding Notes for Exchange Notes, as provided for in a
Registration Rights Agreement.

“Global Note” means a Note in registered global form without interest coupons.

“Initial Additional Notes” means Additional Notes issued in an offering not
registered under the Securities Act and any Notes issued in replacement thereof,
but not including any Exchange Notes issued in exchange therefor.

“Initial Notes” means the Notes issued on the Issue Date and any Notes issued in
replacement thereof, but not including any Exchange Notes issued in exchange
therefor.

 

4



--------------------------------------------------------------------------------

“Initial Purchasers” means the initial purchasers party to a Purchase Agreement
dated July 23, 2013 with the Company and the initial Subsidiary Guarantor
relating to the sale of the Notes by the Company.

“interest”, in respect of the Notes, unless the context otherwise requires,
refers to interest and Additional Interest, if any.

“Issue Date” means the date on which the Notes are originally issued under the
Indenture, as supplemented and amended by this Third Supplemental Indenture.

“Make-Whole Redemption Amount” means the sum, as calculated by the Premium
Calculation Agent, of the present values of the remaining scheduled payments of
principal and interest on the Notes to be redeemed (not including any portion of
those payments of interest accrued as of such Optional Redemption Date),
discounted from their respective scheduled payment dates to such Optional
Redemption Date on a semi-annual basis (assuming a 360-day year consisting of
twelve 30-day months) at the Treasury Rate plus 30 basis points plus, in each
case, accrued and unpaid interest thereon to, but excluding, such Optional
Redemption Date.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Offshore Global Note” means a Global Note representing Notes issued and sold
pursuant to Regulation S.

“Optional Redemption Date” shall have the meaning set forth in Section 2.07.

“Permanent Offshore Global Note” means an Offshore Global Note that does not
bear the Temporary Offshore Global Note Legend.

“Premium Calculation Agent” means an investment banking institution of national
standing appointed by the Company.

“Primary Treasury Dealer” shall have the meaning set forth in the definition of
“Reference Treasury Dealers.”

“Rating Agency” means Moody’s, Standard & Poor’s and, following any Rating
Withdrawal Event, any “nationally recognized statistical rating organization”
within the meaning of Section 3(a)(62) of the Exchange Act which shall be
designated by the Company through written notice to the Trustee as a substitute
Rating Agency to replace the Rating Agency subject to the Rating Withdrawal
Event.

“Rating Withdrawal Event” shall have the meaning set forth in Section 2.09.

“Reference Treasury Dealers” means (1) Credit Suisse Securities (USA) LLC,
Deutsche Bank Securities Inc., Goldman, Sachs & Co., and their successors;
provided, however, that if any of the foregoing shall cease to be a primary U.S.
government securities dealer in the United States (a “Primary Treasury Dealer”)
the Company will substitute therefor another Primary Treasury Dealer, and
(2) any other Primary Treasury Dealers selected by the Premium Calculation Agent
after consultation with the Company.

 

5



--------------------------------------------------------------------------------

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Optional Redemption Date, the average, as determined by
the Premium Calculation Agent of the bid and ask prices for the applicable
Comparable Treasury Issue (expressed in each case as a percentage of its
principal amount) quoted in writing to the Premium Calculation Agent by such
Reference Treasury Dealer at 3:30 p.m., New York City time, on the third
Business Day preceding such Optional Redemption Date.

“Registration Rights Agreement” means (i) the Registration Rights Agreement
dated as of July 26, 2013 between the Company, the initial Subsidiary Guarantor
and the Initial Purchasers party thereto with respect to the Initial Notes, and
(ii) with respect to any Additional Notes, any registration rights agreements
between the Company, any Subsidiary Guarantor and the Initial Purchasers party
thereto relating to rights given by the Company to the purchasers of Additional
Notes to register such Additional Notes or exchange them for Notes registered
under the Securities Act.

“Regulation S” means Regulation S under the Securities Act.

“Regulation S Certificate” means a certificate substantially in the form of
Exhibit D hereto.

“Remaining Life” shall have the meaning set forth in the definition of
“Comparable Treasury Issue.”

“Restricted Legend” means the legend set forth in Exhibit B.

“Restricted Period” means the relevant 40-day distribution compliance period as
defined in Regulation S.

“Rule 144A” means Rule 144A under the Securities Act.

“Rule 144A Certificate” means (i) a certificate substantially in the form of
Exhibit E hereto or (ii) a written certification addressed to the Company and
the Trustee to the effect that the Person making such certification (x) is
acquiring such Note (or beneficial interest) for its own account or one or more
accounts with respect to which it exercises sole investment discretion and that
it and each such account is a qualified institutional buyer within the meaning
of Rule 144A, (y) is aware that the transfer to it or exchange, as applicable,
is being made in reliance upon the exemption from the provisions of Section 5 of
the Securities Act provided by Rule 144A, and (z) acknowledges that it has
received such information regarding the Company as it has requested pursuant to
Rule 144A(d)(4) or has determined not to request such information.

“Standard & Poor’s” means Standard and Poor’s Ratings Services, a division of
The McGraw-Hill Companies, and its successors.

 

6



--------------------------------------------------------------------------------

“Temporary Offshore Global Note” means an Offshore Global Note that bears the
Temporary Offshore Global Note Legend.

“Temporary Offshore Global Note Legend” means the legend set forth in Exhibit G.

“Termination Time” means November 3, 2013 (the 180th day following the closing
of the Company’s May 1, 2013 initial public offering).

“Treasury Rate” means, with respect to any Optional Redemption Date, the rate
per annum equal to the semi-annual equivalent yield to maturity of the
applicable Comparable Treasury Issue, calculated or interpolated (on a day count
basis) using a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the applicable Comparable Treasury
Price for such Optional Redemption Date. The Treasury Rate will be calculated on
the third Business Day preceding such Optional Redemption Date.

“U.S. Global Note” means a Global Note that bears the Restricted Legend
representing Notes issued and sold pursuant to Rule 144A.

(c) As used in the Indenture, for purposes of the Notes, the term “interest”
shall be deemed to include any “Additional Interest” payable as a consequence of
a “Registration Default,” in each case as defined in, and in accordance with,
the Registration Rights Agreement.

ARTICLE 2

FORM AND TERMS OF THE NOTES

Section 2.01. Form and Dating. (a) The Notes and the Trustee’s certificate of
authentication shall be substantially in the form of Exhibit A attached hereto.
The Notes shall be executed on behalf of the Company by any Officer and attested
by its Secretary or one of its Assistant Secretaries. The signature of any of
these Officers on the Notes may be manual or facsimile The Notes may have
notations, legends or endorsements required by law, stock exchange rules or
usage. Each Note shall be dated the date of its authentication. The Notes shall
be in denominations of $2,000 and integral multiples of $1,000, in excess
thereof.

The terms and notations contained in the Notes shall constitute, and are hereby
expressly made, a part of the Indenture, as supplemented and amended by this
Third Supplemental Indenture, and the Company and the Trustee, by their
execution and delivery of this Third Supplemental Indenture, expressly agree to
such terms and provisions and to be bound thereby.

(b) (i) Except as otherwise provided in paragraph (c), Section 2.04(b)(iii),
Section 2.04(b)(v), or Section 2.04(c) or Section 2.03(a)(iii), each Initial
Note or Additional Note (other than a Permanent Offshore Global Note) will bear
the Restricted Legend.

(ii) Each Global Note, whether or not an Initial Note or Additional Note, will
bear the DTC Legend.

 

7



--------------------------------------------------------------------------------

(iii) Each Temporary Offshore Global Note will bear the Temporary Offshore
Global Note Legend.

(iv) Initial Notes and Additional Notes offered and sold in reliance on
Regulation S will be issued as provided in Section 2.05(a).

(v) Initial Notes and Additional Notes offered and sold in reliance on any
exception under the Securities Act other than Regulation S and Rule 144A will be
issued, and upon the request of the Company to the Trustee, Initial Notes
offered and sold in reliance on Rule 144A may be issued, in the form of
Certificated Notes.

(c) (i) If the Company determines (upon the advice of counsel and such other
certifications and evidence as the Company may reasonably require) that a Note
is eligible for resale pursuant to Rule 144 under the Securities Act (or a
successor provision) without compliance with any limits thereunder and that the
Restricted Legend is no longer necessary or appropriate in order to ensure that
subsequent transfers of the Note (or a beneficial interest therein) are effected
in compliance with the Securities Act,

(ii) after an Initial Note or any Initial Additional Note is (x) sold pursuant
to an effective registration statement under the Securities Act, pursuant to the
Registration Rights Agreement or otherwise, or (y) is validly tendered for
exchange into an Exchange Note pursuant to an Exchange Offer,

the Company may instruct the Trustee in an Officers’ Certificate to cancel the
Note and issue to the Holder thereof (or to its transferee) a new Note of like
tenor and amount, registered in the name of the Holder thereof (or its
transferee), that does not bear the Restricted Legend, and the Trustee will
comply with such instruction.

(d) By its acceptance of any Note bearing the Restricted Legend (or any
beneficial interest in such a Note), each Holder thereof and each owner of a
beneficial interest therein acknowledges the restrictions on transfer of such
Note (and any such beneficial interest) set forth in this Third Supplemental
Indenture and in the Restricted Legend and agrees that it will transfer such
Note (and any such beneficial interest) only in accordance with this Third
Supplemental Indenture and such legend.

Section 2.02. Paying Agent; Depository. (a) The Company appoints the Trustee as
the initial agent of the Company for the payment of the principal of (and
premium, if any) and interest on the Notes, and the office of the Trustee
located in the Borough of Manhattan, the City of New York, be and hereby is,
designated as the office or agency where the Notes may be presented for payment
and where notices to or demands upon the Company in respect of the Notes and the
Indenture, as supplemented and amended by this Third Supplemental Indenture,
pursuant to which the Notes are to be issued may be served. The Company may at
any time designate additional paying agents or rescind the designation of any
paying agent or approve a change in the office through which the paying agent
acts.

 

8



--------------------------------------------------------------------------------

(b) The Depository shall initially be DTC and any and all successors thereto
appointed as Depository by the Company.

Section 2.03. Registration, Transfer and Exchange. (a) Each Global Note will be
registered in the name of the Depository or its nominee and, so long as DTC is
serving as the Depository thereof, will bear the DTC Legend.

(i) Each Global Note will be delivered to the Trustee as custodian for the
Depository. Transfers of a Global Note (but not a beneficial interest therein)
will be limited to transfers thereof in whole, but not in part, to the
Depository, its successors or their respective nominees, except (y) as set forth
in (iii) of this Section 2.03(a) and (z) transfers of portions thereof in the
form of Certificated Notes may be made upon request of an Agent Member (for
itself or on behalf of a beneficial owner) by written notice given to the
Trustee by or on behalf of the Depository in accordance with customary
procedures of the Depository and in compliance with this Section 2.03 and
Section 2.04.

(ii) Agent Members will have no rights under this Third Supplemental Indenture
with respect to any Global Note held on their behalf by the Depository, and the
Depository may be treated by the Company, the Trustee and any agent of the
Company or the Trustee as the absolute owner and Holder of such Global Note for
all purposes whatsoever. Notwithstanding the foregoing, the Depository or its
nominee may grant proxies and otherwise authorize any Person (including any
Agent Member and any Person that holds a beneficial interest in a Global Note
through an Agent Member) to take any action which a Holder is entitled to take
under this Third Supplemental Indenture or the Notes, and nothing herein will
impair, as between the Depository and its Agent Members, the operation of
customary practices governing the exercise of the rights of a holder of any
security.

(iii) If (x) the Depository notifies the Company that it is unwilling or unable
to continue as Depository for a Global Note and a successor depositary is not
appointed by the Company within 90 days of such notice or (y) an Event of
Default has occurred and is continuing and the Trustee has received a written
request from the Depository, the Trustee will promptly exchange each beneficial
interest in the Global Note for one or more Certificated Notes in authorized
denominations having an equal aggregate principal amount registered in the name
of the owner of such beneficial interest, as identified to the Trustee by the
Depository, and thereupon the Global Note will be deemed canceled. If such Note
does not bear the Restricted Legend, then the Certificated Notes issued in
exchange therefor will not bear the Restricted Legend. If such Note bears the
Restricted Legend, then the Certificated Notes issued in exchange therefor will
bear the Restricted Legend, provided that any Holder of any such Certificated
Note issued in exchange for a beneficial interest in a Temporary Offshore Global
Note will have the right upon presentation to the Trustee of a duly completed
Certificate of Beneficial Ownership after the Restricted Period to exchange such
Certificated Note for a Certificated Note of like tenor and amount that does not
bear the Restricted Legend, registered in the name of such Holder.

 

9



--------------------------------------------------------------------------------

(b) Each Certificated Note will be registered in the name of the Holder thereof
or its nominee.

(c) (i) Global Note to Global Note. If a beneficial interest in a Global Note is
transferred or exchanged for a beneficial interest in another Global Note, the
Trustee will (y) record a decrease in the principal amount of the Global Note
being transferred or exchanged equal to the principal amount of such transfer or
exchange and (z) record a like increase in the principal amount of the other
Global Note. Any beneficial interest in one Global Note that is transferred to a
Person who takes delivery in the form of an interest in another Global Note, or
exchanged for an interest in another Global Note, will, upon transfer or
exchange, cease to be an interest in such Global Note and become an interest in
the other Global Note and, accordingly, will thereafter be subject to all
transfer and exchange restrictions, if any, and other procedures applicable to
beneficial interests in such other Global Note for as long as it remains such an
interest.

(ii) Global Note to Certificated Note. If a beneficial interest in a Global Note
is transferred or exchanged for a Certificated Note, the Trustee will (y) record
a decrease in the principal amount of such Global Note equal to the principal
amount of such transfer or exchange and (z) deliver one or more new Certificated
Notes in authorized denominations having an equal aggregate principal amount to
the transferee (in the case of a transfer) or the owner of such beneficial
interest (in the case of an exchange), registered in the name of such transferee
or owner, as applicable.

(iii) Certificated Note to Global Note. If a Certificated Note is transferred or
exchanged for a beneficial interest in a Global Note, the Trustee will
(x) cancel such Certificated Note, (y) record an increase in the principal
amount of such Global Note equal to the principal amount of such transfer or
exchange and (z) in the event that such transfer or exchange involves less than
the entire principal amount of the canceled Certificated Note, deliver to the
Holder thereof one or more new Certificated Notes in authorized denominations
having an aggregate principal amount equal to the untransferred or unexchanged
portion of the canceled Certificated Note, registered in the name of the Holder
thereof.

(iv) Certificated Note to Certificated Note. If a Certificated Note is
transferred or exchanged for another Certificated Note, the Trustee will
(x) cancel the Certificated Note being transferred or exchanged, (y) deliver one
or more new Certificated Notes in authorized denominations having an aggregate
principal amount equal to the principal amount of such transfer or exchange to
the transferee (in the case of a transfer) or the Holder of the canceled
Certificated Note (in the case of an exchange), registered in the name of such
transferee or Holder, as applicable, and (z) if such transfer or exchange
involves less than the entire principal amount of the canceled Certificated
Note, deliver to the Holder thereof one or more Certificated Notes in authorized
denominations having an aggregate principal amount equal to the untransferred or
unexchanged portion of the canceled Certificated Note, registered in the name of
the Holder thereof.

 

10



--------------------------------------------------------------------------------

Section 2.04. Restrictions on Transfer and Exchange. (a) The transfer or
exchange of any Note (or a beneficial interest therein) may only be made in
accordance with this Section 2.04 and Section 2.03 and, in the case of a Global
Note (or a beneficial interest therein), the applicable rules and procedures of
the Depository. The Security Registrar shall refuse to register any requested
transfer or exchange that does not comply with the preceding sentence.

(b) Subject to paragraph (c) of this Section 2.04, the transfer or exchange of
any Note (or a beneficial interest therein) of the type set forth in column A
below for a Note (or a beneficial interest therein) of the type set forth
opposite in column B below may only be made in compliance with the certification
requirements (if any) described in the clause of this paragraph set forth
opposite in column C below.

 

A

  

B

  

C

U.S. Global Note

   U.S. Global Note    (i)

U.S. Global Note

   Offshore Global Note    (ii)

U.S. Global Note

   Certificated Note    (iii)

Offshore Global Note

   U.S. Global Note    (iv)

Offshore Global Note

   Offshore Global Note    (i)

Offshore Global Note

   Certificated Note    (v)

Certificated Note

   U.S. Global Note    (iv)

Certificated Note

   Offshore Global Note    (ii)

Certificated Note

   Certificated Note    (iii)

(i) No certification is required.

(ii) The Person requesting the transfer or exchange must deliver or cause to be
delivered to the Security Registrar a duly completed Regulation S Certificate;
provided that if the requested transfer or exchange is made by the Holder of a
Certificated Note that does not bear the Restricted Legend, then no
certification is required.

(iii) The Person requesting the transfer or exchange must deliver or cause to be
delivered to the Trustee (y) a duly completed Rule 144A Certificate or (z) a
duly completed Regulation S Certificate, and/or an Opinion of Counsel and such
other certifications and evidence as the Company may reasonably require in order
to determine that the proposed transfer or exchange is being made in compliance
with the Securities Act and any applicable securities laws of any state of the
United States; provided that if the requested transfer or exchange is made by
the Holder of a Certificated Note that does not bear the Restricted Legend, then
no certification is required. In the event that (y) the requested transfer or
exchange takes place after the Restricted Period and a duly completed Regulation
S Certificate is delivered to the Security Registrar or (z) a Certificated Note
that does not bear the Restricted Legend is surrendered for transfer or
exchange, upon transfer or exchange the Trustee will deliver a Certificated Note
that does not bear the Restricted Legend.

 

11



--------------------------------------------------------------------------------

(iv) The Person requesting the transfer or exchange must deliver or cause to be
delivered to the Security Registrar a duly completed Rule 144A Certificate.

(v) Notwithstanding anything to the contrary contained herein, no such exchange
is permitted if the requested exchange involves a beneficial interest in a
Temporary Offshore Global Note. If the requested transfer involves a beneficial
interest in a Temporary Offshore Global Note, the Person requesting the transfer
must deliver or cause to be delivered to the Security Registrar a duly completed
Rule 144A Certificate or and/or an Opinion of Counsel and such other
certifications and evidence as the Company may reasonably require in order to
determine that the proposed transfer is being made in compliance with the
Securities Act and any applicable securities laws of any state of the United
States. If the requested transfer or exchange involves a beneficial interest in
a Permanent Offshore Global Note, no certification is required and the Trustee
will deliver a Certificated Note that does not bear the Restricted Legend.

(c) No certification is required in connection with any transfer or exchange of
any Note (or a beneficial interest therein):

(i) after such Note is eligible for resale pursuant to Rule 144 under the
Securities Act (or a successor provision) without the need for current public
information; provided that the Company has provided the Trustee with an
Officers’ Certificate to that effect, and the Company may require from any
Person requesting a transfer or exchange in reliance upon this clause (i) an
opinion of counsel and any other reasonable certifications and evidence in order
to support such certificate; or

(ii) (y) sold pursuant to an effective registration statement, pursuant to the
Registration Rights Agreement or otherwise or (z) which is validly tendered for
exchange into an Exchange Note pursuant to an Exchange Offer.

Any Certificated Note delivered in reliance upon this paragraph will not bear
the Restricted Legend.

(d) The Trustee will retain copies of all certificates, opinions and other
documents received in connection with the transfer or exchange of a Note (or a
beneficial interest therein), and the Company will have the right to inspect and
make copies thereof at any reasonable time upon written notice to the Trustee.

(e) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Third Supplemental Indenture or under applicable law with respect to any
transfer of any interest in any Note (including any transfers between or among
Depository participants or beneficial owners of interests in any Global Note)
other than to require delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by the terms of, this Third Supplemental Indenture, and to examine the
same to determine substantial compliance as to form with the express
requirements hereof.

 

12



--------------------------------------------------------------------------------

Section 2.05. Temporary Offshore Global Notes. (a) Each Note originally sold by
the Initial Purchasers in reliance upon Regulation S will be evidenced by one or
more Offshore Global Notes that bear the Temporary Offshore Global Note Legend.

(b) An owner of a beneficial interest in a Temporary Offshore Global Note (or a
Person acting on behalf of such an owner) may provide to the Trustee (and the
Trustee will accept) a duly completed Certificate of Beneficial Ownership at any
time after the Restricted Period (it being understood that the Trustee will not
accept any such certificate during the Restricted Period). Promptly after
acceptance of a Certificate of Beneficial Ownership with respect to such a
beneficial interest, the Trustee will cause such beneficial interest to be
exchanged for an equivalent beneficial interest in a Permanent Offshore Global
Note, and will (x) permanently reduce the principal amount of such Temporary
Offshore Global Note by the amount of such beneficial interest and (y) increase
the principal amount of such Permanent Offshore Global Note by the amount of
such beneficial interest.

(c) Notwithstanding paragraph (b), if after the Restricted Period any Initial
Purchaser owns a beneficial interest in a Temporary Offshore Global Note, such
Initial Purchaser may, upon written request to the Trustee accompanied by a
certification as to its status as an Initial Purchaser, exchange such beneficial
interest for an equivalent beneficial interest in a Permanent Offshore Global
Note, and the Trustee will comply with such request and will (x) permanently
reduce the principal amount of such Temporary Offshore Global Note by the amount
of such beneficial interest and (y) increase the principal amount of such
Permanent Offshore Global Note by the amount of such beneficial interest.

(d) Notwithstanding anything to the contrary contained herein, any owner of a
beneficial interest in a Temporary Offshore Global Note shall not be entitled to
receive payment of principal or interest on such beneficial interest or other
amounts in respect of such beneficial interest until such beneficial interest is
exchanged for an interest in a Permanent Offshore Global Note or transferred for
an interest in another Global Note or a Certificated Note.

Section 2.06. Terms of the Notes. The following terms relating to the Notes are
hereby established:

(a) Title. The Notes shall constitute a series of Securities having the title
“5.7% Senior Notes due 2043.”

(b) Principal Amount. The aggregate principal amount of the Notes that may be
initially authenticated and delivered under the Indenture, as supplemented and
amended by this Third Supplemental Indenture, shall be $400,000,000. The Company
may from time to time, without the consent of the Holders of Notes, issue
additional Notes (in any such case “Additional Notes”) of a series having the
same ranking and the same interest rate, maturity and other terms as the Notes
including any Exchange Notes issued in exchange for such Additional Notes,
except for the issue date, the public offering price and, in some cases, the
first Interest Payment Date and interest accrual date, provided that no Event of
Default with respect to the Notes shall have occurred and be continuing,
provided further that if any such additional Notes are not fungible with the
Notes initially issued hereunder for U.S. federal income tax purposes, such
additional Notes shall have a separate CUSIP number. Any Additional Notes and
the existing Notes will constitute a single series under the Indenture and all
references to the relevant Notes shall include the Additional Notes unless the
context otherwise requires.

 

13



--------------------------------------------------------------------------------

(c) Maturity Date. The entire outstanding principal of the Notes shall be
payable on July 15, 2043.

(d) Interest Rate. The rate at which the Notes shall bear interest shall be
5.7% per annum; the date from which interest shall accrue on the Notes shall be
July 26, 2013, or the most recent Interest Payment Date to which interest has
been paid or provided for; the Interest Payment Dates for the Notes shall be
January 15 and July 15 of each year, beginning January 15, 2014 (whether or not
a Business Day), provided, that interest payable at the Stated Maturity or upon
redemption will be paid to the person to whom principal is payable; the interest
so payable, and punctually paid or duly provided for, on any Interest Payment
Date, will be paid, in immediately available funds, to the Persons in whose
names the Notes (or one or more predecessor Securities) is registered at the
close of business on the Regular Record Date for such interest, which shall be
the January 1 or July 1, as the case may be, next preceding such Interest
Payment Date (whether or not a Business Day), provided, that interest payable at
the Stated Maturity or upon redemption will be paid to the person to whom
principal is payable. Payment of principal and interest on the Notes will be
made at the Corporate Trust Office of the Trustee or such other office or agency
of the Company as may be designated for such purpose, in such currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts; provided, however, that each installment of
interest and principal on the Notes may at the Company’s option be paid in
immediately available funds by transfer to an account maintained by the payee
located in the United States of America.

(e) Currency. The currency of denomination of the Notes is United States
Dollars. Payment of principal of and interest and premium, if any, on the Notes
will be made in United States Dollars.

Section 2.07. Optional Redemption. (a) The provisions of Article 3 of the
Indenture shall apply to the Notes.

(b) At any time and from time to time, the Notes will be redeemable, as a whole
or in part, at the Company’s option, on at least 30 days, but not more than 90
days, prior notice mailed to the registered address of each holder of the Notes,
or provided by email or facsimile to the Trustee for transmission to the
Depository or its nominee or such other notice method in accordance with the
Indenture as determined by a resolution of the Board of Directors of the Company
or a certificate executed by certain Officers of the Company (any such date
fixed for redemption, an “Optional Redemption Date”), at a redemption price
equal to the greater of (i) 100% of principal amount of the Notes to be redeemed
plus accrued and unpaid interest to, but excluding, such Optional Redemption
Date, or (ii) the Make-Whole Redemption Amount.

 

14



--------------------------------------------------------------------------------

(c) Notwithstanding Article 3 of the Indenture, the notice of redemption with
respect to any redemption pursuant to Section 3.04 thereof need not set forth
the Redemption Price but only the manner of calculation thereof as described
above.

(d) On and after the Redemption Date for the Notes, interest will cease to
accrue on the Notes or any portion thereof called for redemption, unless the
Company defaults in the payment of the redemption price. On or before the
Redemption Date for the Notes, the Company will deposit with a Paying Agent, or
the Trustee, funds sufficient to pay the redemption price of and accrued and
unpaid interest on the Notes to be redeemed on such date. If less than all of
the Notes are to be redeemed, the Trustee shall select the Notes or portions of
the Notes to be redeemed by such method as the Trustee shall deem fair and
appropriate. The Trustee may select for redemption Notes and portions of Notes
in amounts of $1,000 and integral multiples of $1,000 in excess thereof,
provided that the unredeemed portion of any Note to be redeemed in part will not
be less than $2,000, and shall thereafter promptly notify the Company in writing
of the numbers of Notes to be redeemed, in whole or in part.

Section 2.08. Offer to Repurchase Upon A Change of Control Repurchase Event.
(a) If a Change of Control Repurchase Event occurs prior to the Termination
Time, unless the Company has exercised its right to redeem all of the Notes
pursuant to Section 2.07 hereof, the Company shall make an offer to each Holder
of Notes to repurchase all or any part (equal to integral multiples of $1,000
with no residual Notes less than $2,000) of that Holder’s Notes at a repurchase
price in cash equal to 101% of the aggregate principal amount of Notes
repurchased plus any accrued and unpaid interest on the Notes repurchased to,
but excluding, the date of repurchase. Within 30 days following any Change of
Control Repurchase Event or, at the Company’s option, prior to any Change of
Control prior to the Termination Time, but after the public announcement of the
Change of Control, the Company will mail by first class mail or equivalent, a
notice to each Holder of Notes, with a copy to the Trustee, describing the
transaction or transactions that constitute or may constitute the Change of
Control Repurchase Event and offering to repurchase Notes on the payment date
specified in the notice, which date will be no earlier than 30 days and no later
than 60 days from the date such notice is mailed. The notice shall, if mailed
prior to the date of consummation of the Change of Control, state that the offer
to purchase is conditioned on a Change of Control Repurchase Event occurring on
or prior to the payment date specified in the notice. The Company will comply
with the requirements of Rule 14e-1 under the Exchange Act and any other
securities laws and regulations thereunder to the extent those laws and
regulations are applicable in connection with the repurchase of the Notes as a
result of a Change of Control Repurchase Event. To the extent that the
provisions of any securities laws or regulations conflict with this
Section 2.08, the Company will comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under this
Section 2.08 by virtue of such conflict.

(b) On the repurchase date following a Change of Control Repurchase Event, the
Company shall, to the extent lawful:

(i) accept for payment all Notes or portions of Notes properly tendered pursuant
to the Company’s offer;

 

15



--------------------------------------------------------------------------------

(ii) deposit with the Trustee an amount equal to the aggregate purchase price
and accrued interest in respect of all Notes or portions of the Notes properly
tendered; and

(iii) deliver or cause to be delivered to the Trustee the Notes properly
accepted, together with an Officers’ Certificate stating the aggregate principal
amount of Notes being purchased by the Company.

(c) The Trustee shall promptly mail to each Holder of Notes properly tendered
the purchase price for the Notes, and the Trustee will promptly authenticate and
mail (or cause to be transferred by book-entry) to each Holder a new Note equal
in principal amount to any unpurchased portion of any Notes surrendered;
provided that each new Note will be in a principal amount of $2,000 or an
integral multiple of $1,000 in excess thereof.

(d) The Company shall not be required to make an offer to repurchase the Notes
upon a Change of Control Repurchase Event if a third party makes such an offer
in the manner, at the times and otherwise in compliance with the requirement for
an offer made by the Company and such third party purchases all Notes properly
tendered and not withdrawn under its offer.

(e) Notwithstanding anything herein to the contrary, this Section 2.08 shall not
be applicable if the Change of Control or Below Investment Grade Ratings Event
occurs after the Termination Time.

(f) For the avoidance of doubt, the Company’s obligation to repurchase the Notes
pursuant to this Section 2.08 is guaranteed by each Subsidiary Guarantor.

(g) The Trustee shall not be deemed to have knowledge of a Change of Control
Repurchase Event unless and until it shall have received written notice thereof
from the Company in accordance with Section 2.08(a).

Section 2.09. Interest Rate Adjustments Upon Ratings Changes. (a) If, at any
time prior to the Termination Time, the rating on the Notes from either Rating
Agency is downgraded (each such downgrade, a “Downgrade Event”) below the
Baseline Ratings, the interest rate payable on the Notes will increase by 25
basis points for each one notch rating downgrade by either Rating Agency.

(b) Following any Downgrade Event and prior to the Termination Time, the
interest rate payable on the Notes shall be increased or decreased from time to
time so that, (i) to the extent that either Rating Agency maintains a rating on
the Notes that is one or more notches below the Baseline Ratings, the interest
rate has been increased by 25 basis points (and only 25 basis points) for each
such notch and (ii) if either Rating Agency maintains a rating that is at or
above the Baseline Ratings, then all interest rate increases as a result of
Downgrade Events with respect to such Rating Agency shall be reversed.

 

16



--------------------------------------------------------------------------------

(c) If at any time prior to the Termination Time the rating on the Notes from
either Rating Agency is withdrawn, suspended, or otherwise discontinued (a
“Rating Withdrawal Event”), the interest rate payable on the Notes will increase
by 100 basis points for each such Rating Withdrawal Event. For the avoidance of
doubt, any increase in the interest rate payable on the Notes due to a Rating
Withdrawal Event shall be in lieu of, and not in addition to, any increase in
the interest rate payable on the Notes due to a Downgrade Event. Notwithstanding
the foregoing, no adjustment shall be made to the interest rate payable on the
Notes solely as a result of any Rating Agency ceasing to provide a rating on the
Notes if such Rating Agency ceases to provide ratings on all debt securities of
issuers in the life insurance industry generally or on all debt securities
generally.

(d) If, following any Rating Withdrawal Event, another Rating Agency shall
provide a rating on the Notes, the increase in the interest rate resulting from
such Rating Withdrawal Event shall be reversed upon the designation of the other
Rating Agency as a substitute Rating Agency by the Company through written
notice to the Trustee. If such substitute Rating Agency shall initially assign a
rating to the Notes that is below the Baseline Ratings, such assignment shall be
deemed to be a Downgrade Event and the interest rate on the Notes shall be
adjusted in the manner described in this Section 2.09.

(e) Notwithstanding the foregoing, in no event shall the cumulative interest
rate increase on the Notes as a result of all Downgrade Events or Rating
Withdrawal Events exceed 200 basis points in the aggregate, and in no event
shall the interest rate payable on the Notes be lower than 5.7%.

(f) Any interest rate increase or decrease described in this Section 2.09 will
take effect as of the first Business Day following the public announcement of
any ratings action that requires an adjustment to the interest rate (or, in the
case of the designation of a substitute Rating Agency, upon the date of written
notice to the Trustee of such designation). For the avoidance of doubt, no
interest rate increase or decrease described in this Section 2.09 shall have any
effect on interest that shall have accrued on the Notes prior to such date or
have any other retroactive effect.

(g) From and after the Termination Time, no further adjustment to the interest
rate payable on the Notes will be made in connection with any Downgrade Event or
Rating Withdrawal Event. For the avoidance of doubt, the interest rate payable
at the Termination Time as a result of the adjustments pursuant to this
Section 2.09 (as it may be additionally adjusted from time to time pursuant to
any other provisions of the Indenture, as supplemented and amended by this Third
Supplemental Indenture, or the Registration Rights Agreement) shall remain in
effect until the Maturity, or until the Notes are earlier redeemed or
repurchased.

(h) The Company shall deliver to the Trustee within five Business Days after a
Downgrade Event or Rating Withdrawal Event, or any reversal of an interest rate
increase pursuant to Section 2.09(b), written notice stating that (i) the
Downgrade Event or Rating Withdrawal Event, or subsequent reversal pursuant to
Section 2.09(b), as the case may be, has occurred and (ii) the new interest rate
resulting from the Downgrade Event, Rating Withdrawal Event or subsequent
reversal pursuant to Section 2.09(b).

 

17



--------------------------------------------------------------------------------

(i) The Trustee shall not be deemed to have knowledge of any Downgrade Event or
Rating Withdrawal Event, or resulting change in the interest rate payable on any
Notes unless and until it shall have received written notice thereof from the
Company in accordance with Section 2.09(h).

ARTICLE 3

MISCELLANEOUS

Section 3.01. Trust Indenture Act Controls. If any provision of this Third
Supplemental Indenture limits, qualifies or conflicts with another provision
which is required to be included in this Third Supplemental Indenture by the
Trust Indenture Act, the required provision shall control. If any provision of
this Third Supplemental Indenture modifies or excludes any provision of the
Trust Indenture Act which may be so modified or excluded, the latter provision
shall be deemed to apply to this Third Supplemental Indenture as so modified or
to be excluded, as the case may be.

Section 3.02. Governing Law. This Third Supplemental Indenture and the Notes
shall be governed by and construed in accordance with the laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule that would cause the application of the laws of any other
jurisdiction.

Section 3.03. Payment of Notes. Payments in respect of the Notes represented by
the Global Notes are to be made by wire transfer of immediately available funds
to the accounts specified by the Holders of the Global Notes. With respect to
Certificated Notes, the Company will make all payments through the Paying Agent
by mailing a check to each Holder’s registered address; provided, however, that
payments may also be made, in the case of a Holder of at least $1.0 million
aggregate principal amount of Notes, by wire transfer to the account specified
by the Holder thereof.

Section 3.04. Multiple Counterparts. The parties may sign multiple counterparts
of this Third Supplemental Indenture. Each signed counterpart shall be deemed an
original, but all of them together represent one and the same Third Supplemental
Indenture.

Section 3.05. Severability. Each provision of this Third Supplemental Indenture
shall be considered separable and if for any reason any provision which is not
essential to the effectuation of the basic purpose of this Third Supplemental
Indenture or the Notes shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and a Holder shall have no claim therefor against
any party hereto.

Section 3.06. Relation to Indenture. This Third Supplemental Indenture
constitutes a part of the Indenture, the provisions of which (as modified by
this Third Supplemental Indenture) shall apply to the series of Securities
established by this Third Supplemental Indenture but shall not modify, amend or
otherwise affect the Indenture insofar as it relates to any other series of
Securities or modify, amend or otherwise affect in any manner the terms and
conditions of the Securities of any other series.

 

18



--------------------------------------------------------------------------------

Section 3.07. Ratification. The Indenture, as supplemented and amended by this
Third Supplemental Indenture, is in all respects ratified and confirmed. The
Indenture and this Third Supplemental Indenture shall be read, taken and
construed as one and the same instrument. All provisions included in this Third
Supplemental Indenture supersede any conflicting provisions included in the
Indenture unless not permitted by law. The Trustee accepts the trusts created by
the Indenture, as supplemented and amended by this Third Supplemental Indenture,
and agrees to perform the same upon the terms and conditions of the Indenture,
as supplemented and amended by this Third Supplemental Indenture.

Section 3.08. Effectiveness. The provisions of this Third Supplemental Indenture
shall become effective as of the date hereof.

Section 3.09. Trustee Not Responsible for Recitals or Issuance of Securities.
The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and the Trustee or any Authenticating Agent assumes no responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this Third Supplemental Indenture or of the Securities. The
Trustee or any Authenticating Agent shall not be accountable for the use or
application by the Company of Securities or the proceeds thereof.

ARTICLE 4

GENERAL GUARANTEE AGREEMENT

Section 4.01. General Guarantee Agreement Inapplicable. Without in any way
limiting the obligations of the Company or any Subsidiary Guarantor hereunder,
the General Guarantee Agreement dated April 17, 2012 by Lion Holdings in favor
of each person to whom the Company may owe any obligations evidenced by senior
unsecured debentures, notes or similar debt instruments issued by the Company
shall be inapplicable to the Securities. The Trustee shall not be entitled to
enforce any rights under the General Guarantee Agreement with respect to any
Securities or other obligation under this Third Supplemental Indenture. The
Trustee waives all rights and remedies it may have under the General Guarantee
Agreement with respect to any obligation under this Third Supplemental
Indenture. For the avoidance of doubt, any obligation under this Third
Supplemental Indenture is not an obligation as defined in the General Guarantee
Agreement. This Article 4 does not in any way limit any obligation of the
Company under any Securities or any Subsidiary Guarantor under its Subsidiary
Guarantee.

This instrument may be executed in any number of counterparts,

each of which so executed shall be deemed to be an original,

but all such counterparts shall together constitute one and the same instrument.

 

19



--------------------------------------------------------------------------------

[remainder of page intentionally left blank; signature pages follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed as of the date first above written.

 

ING U.S., INC. By:   /S/ EWOUT STEENBERGEN   Name: Ewout Steenbergen   Title:
EVP and Chief Financial Officer By:   /S/ ALAIN KARAOGLAN   Name: Alain
Karaoglan   Title: EVP and Chief Operating Officer LION CONNECTICUT HOLDINGS
INC. By:   /S/ EWOUT STEENBERGEN   Name: Ewout Steenbergen   Title: EVP and
Chief Financial Officer By:   /s/ ALAIN KARAOGLAN   Name: Alain Karaoglan  
Title: EVP, Finance and Strategy

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:   /S/ EARL W. DENNISON JR.   Name: Earl W. Dennison Jr.   Title: Vice
President

[Signature Page to Third Supplemental Indenture]



--------------------------------------------------------------------------------

EXHIBIT A

[Form of 5.7% Senior Note due 2043]

ING U.S., INC.

5.7% Senior Note due 2043

Fully and Unconditionally Guaranteed by Lion Connecticut Holdings Inc.

Principal Amount: $            

No.

 

CUSIP: [45685EAH9]1 

             [U45717AD4]2

 

ISIN:

[US45685EAH99]1

            [USU

45717AD49]2

ING U.S., Inc., a Delaware corporation (herein called the “Company,” which term
includes any successor Person under the Indenture hereinafter referred to), for
value received, hereby promises to pay to                     , or registered
assigns, the principal sum of $            on July 15, 2043 (the “Maturity
Date”) (except to the extent redeemed or repaid prior to the Maturity Date) and
to pay interest thereon from July 26, 2013 (the “Original Issue Date”) or from
the most recent Interest Payment Date to which interest has been paid or duly
provided for semi-annually at the rate of 5.7% per annum, on January 15 and
July 15 (each such date, an “Interest Payment Date”), commencing January 15,
2014, until the principal hereof is paid or made available for payment. The rate
of interest payable hereon is subject to adjustment as provided in the Indenture
(as defined below), but shall in no event be less than the rate stated above.

Payment of Interest. The interest so payable, and punctually paid or made
available for payment, on any Interest Payment Date, will, as provided in the
Indenture, be paid, in immediately available funds, to the Person in whose name
this Note (or one or more predecessor securities) is registered at the close of
business on January 1 or July 1 (whether or not a Business Day, as defined in
the Indenture), as the case may be, next preceding such Interest Payment Date
(the “Regular Record Date”). Any such interest not punctually paid or duly
provided for (“Defaulted Interest”) will forthwith cease to be payable to the
Holder on such Regular Record Date, and such Defaulted Interest, may be paid to
the Person in whose name this Note (or one or more Predecessor Securities) is
registered at the close of business on a special record date (the “Special
Record Date”) for the payment of such Defaulted Interest to be fixed by the
Trustee, notice whereof shall be given to Holders of Notes not less than ten
days prior to such Special Record Date, or may be paid at any time in any other
lawful manner not inconsistent with requirements of any securities exchange on
which the Notes may be listed, and upon such notice as may be required by such
exchange, all as more fully provided in said Indenture.

 

1  For Rule 144A Note(s).

2  For Regulation S Note(s).

 

A-1



--------------------------------------------------------------------------------

Place of Payment. Payment of principal, premium, if any, and interest on this
Note will be made at the Corporate Trust Office of the Trustee or such other
office or agency of the Company as may be designated for such purpose, in such
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts; provided, however, that each
installment of interest, premium, if any, and principal on this Note may at the
Company’s option be paid in immediately available funds by transfer to an
account maintained by the payee located in the United States of America.

Time of Payment. In any case where any Interest Payment Date, the Maturity Date
or any date fixed for redemption or repayment of the Notes shall not be a
Business Day, then (notwithstanding any other provision of the Indenture or this
Note), payment of principal or interest, if any, need not be made on such date,
but may be made on the next succeeding Business Day with the same force and
effect as if made on such Interest Payment Date, the Maturity Date or the date
so fixed for redemption or repayment, and no interest shall accrue in respect of
the delay.

General. This Note is one of a duly authorized issue of Securities of the
Company, issued and to be issued in one or more series under an indenture (the
“Base Indenture”), dated as of July 13, 2012, among the Company, Lion
Connecticut Holdings Inc., as the initial Subsidiary Guarantor, and U.S. Bank
National Association (herein called the “Trustee,” which term includes any
successor Trustee under the Indenture with respect to a series of which this
Note is a part), as supplemented and amended by a Third Supplemental Indenture
thereto, dated as of July 26, 2013 (the “Third Supplemental Indenture” and,
together with the Base Indenture, the “Indenture”), among the Company, the
Subsidiary Guarantors party thereto from time to time and the Trustee. Reference
is hereby made to the Indenture for a statement of the respective rights,
limitations of rights, duties and immunities thereunder of the Company, the
Subsidiary Guarantors, the Trustee and the Holders of the Securities, and of the
terms upon which the Securities are, and are to be, authenticated and delivered.
This Note is one of a duly authorized series of Securities designated as “5.7%
Senior Notes due 2043” (collectively, the “Notes”), initially limited in
aggregate principal amount to $400,000,000.

 

A-2



--------------------------------------------------------------------------------

Further Issuance. The Company may from time to time, without the consent of the
Holders of the Notes, issue additional Securities (the “Additional Securities”)
of this series having the same ranking and the same interest rate, maturity and
other terms as the Notes. Any Additional Securities of this series and the Notes
will constitute a single series under the Indenture and all references to the
Notes shall include the Additional Securities unless the context otherwise
requires; provided that if any such Additional Securities are not fungible with
the Notes for U.S. federal income tax purposes, such Additional Securities shall
have a separate CUSIP number.

Events of Default. If an Event of Default with respect to the Notes shall have
occurred and be continuing, the principal of the Notes may be declared due and
payable in the manner and with the effect provided in the Indenture.

Sinking Fund. The Notes are not subject to any sinking fund.

Redemption and Repurchase. The Notes are subject to optional redemption, and may
be the subject of an offer to purchase upon the occurrence of a Change of
Control Repurchase Event, as further described in the Indenture. There is no
sinking fund or mandatory redemption applicable to the Notes.

Restrictive Covenants. The Indenture contains certain covenants that, among
other things, limit the ability of the Company and its Subsidiaries to create
liens or the ability of the Company to consolidate, merge or sell, transfer or
lease all or substantially all of its assets.

Defeasance and Covenant Defeasance. The Indenture contains provisions for
defeasance at any time of (a) the entire indebtedness of the Company on this
Note and (b) certain restrictive covenants and the related Defaults and Events
of Default, upon compliance by the Company with certain conditions set forth
therein, which provisions apply to this Note.

Modification and Waivers; Obligations of the Company Absolute. The Indenture
permits, with certain exceptions as therein provided, the amendment thereof and
the modification of the rights and obligations of the Company and the rights of
the Holders of the Securities of each series. Such amendment may be effected
under the Indenture at any time by the Company, and the Trustee with the consent
of the Holders of not less than a majority in aggregate principal amount of the
outstanding Notes of each series affected thereby. The Indenture also contains
provisions permitting the Holders of not less than a majority in aggregate
principal amount of the Securities at the time outstanding, on behalf of the
Holders of all outstanding Securities, to waive compliance by the Company with
certain provisions of the Indenture. Furthermore, provisions in the Indenture
permit the Holders of not less than a majority in aggregate principal amount of
the outstanding Securities of individual series to waive on behalf of all of the
Holders of Securities of such individual series certain past defaults under the
Indenture and their consequences. Any such consent or waiver shall be conclusive
and binding upon the Holder of this Note and upon all future Holders of this
Note and of any Note issued upon the registration of transfer hereof or in
exchange hereof or in lieu hereof, whether or not notation of such consent or
waiver is made upon this Note.

 

A-3



--------------------------------------------------------------------------------

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
time, place, and rate, and in the currency, herein prescribed.

Subsidiary Guarantees. This Note will be entitled to the benefits of certain
Subsidiary Guarantees made for the benefit of the Holders. Reference is hereby
made to the Indenture for a statement of the respective rights, limitations of
rights, duties and obligations thereunder of the Subsidiary Guarantors, the
Trustee and the Holders.

Registration Rights. The Note will be entitled to the benefits of the
Registration Rights Agreement, dated July 26, 2013, between the Company, the
initial Subsidiary Guarantor and the Initial Purchasers named therein, including
the right to receive Additional Interest (as defined in the Registration Rights
Agreement) as and when set forth therein.3

No Recourse Against Others. No director, officer, agent, employee, incorporator,
stockholder, partner, member, or manager of the Company or any Subsidiary
Guarantor shall have any liability for any obligations of the Company or any
Subsidiary Guarantor under any Notes, the Indenture or any Subsidiary Guarantee
or for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of the Notes by accepting a Note waives and releases
all such liability. The waiver and release are part of the consideration for
issuance of the Notes.

Limitation on Suits. As set forth in, and subject to, the provisions of the
Indenture, no Holder of any Note will have any right to institute any proceeding
with respect to the Indenture or for any remedy thereunder, unless such Holder
shall have previously given to the Trustee written notice of a continuing Event
of Default with respect to this series, the Holders of not less than 25% in
principal amount of the outstanding Notes shall have made written request, and
offered indemnity satisfactory to the Trustee to institute such proceedings as
Trustee, and the Trustee shall not have received from the Holders of a majority
in principal amount of the outstanding Notes a direction inconsistent with such
request and shall have failed to institute such proceeding within 60 days;
provided, however, that such limitations do not apply to a suit instituted by
the Holder hereof for the enforcement of payment of the principal of or interest
on this Note on or after the respective due dates expressed herein.

 

 

3 

Include only for Initial Note or Additional Note.

 

A-4



--------------------------------------------------------------------------------

Authorized Denominations. The Notes are issuable only in registered form without
coupons in minimum denominations of $2,000 and integral multiples of $1,000 in
excess thereof.

Registration of Transfer or Exchange. As provided in the Indenture and subject
to certain limitations herein and therein set forth, the transfer of this Note
is registrable in the register of the Notes maintained by the Security Registrar
upon surrender of this Note for registration of transfer, at the office or
agency of the Company in any place where the principal of and interest on this
Note are payable, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company and the Security Registrar, duly
executed by the Holder hereof or his attorney duly authorized in writing, and
thereupon one or more new Notes, of authorized denominations and for the same
aggregate principal amount, will be issued to the designated transferee or
transferees.

As provided in the Indenture and subject to certain limitations herein and
therein set forth, the Notes are exchangeable for a like aggregate principal
amount of Notes of different authorized denominations, as requested by the
Holders surrendering the same.

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

Prior to due presentment of this Note for registration of transfer, the Company,
the Trustee and any agent of the Company or the Trustee may treat the Holder as
the owner hereof for all purposes (except with respect to certain payments of
Defaulted Interest), whether or not this Note be overdue, and neither the
Company, the Trustee nor any such agent shall be affected by notice to the
contrary.

Defined Terms. All terms used in this Note, which are defined in the Indenture
and are not otherwise defined herein, shall have the meanings assigned to them
in the Indenture.

 

A-5



--------------------------------------------------------------------------------

Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of New York.

Unless the certificate of authentication hereon has been executed by the Trustee
by manual signature, this Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose.

[remainder of page intentionally left blank]

 

A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
and its seal to be hereunto affixed and attested.

Dated:

 

ING U.S., INC. By:       Name:   Title: By:       Name:   Title:

 

Attest: By:       Name:   Title:

 

A-7



--------------------------------------------------------------------------------

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture, as such is supplemented by the within-mentioned
Third Supplemental Indenture.

Dated:

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

By:       Name:   Title: Authorized Signatory

 

A-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

I or we assign and transfer this Note to

 

 

 

 

(Print or type name, address and zip code of assignee or transferee)

 

 

(Insert Social Security or other identifying number of assignee or transferee)

 

and irrevocably appoint     agent to transfer this Note on the books of the
Company. The agent may substitute another to act for him.

 

Dated:           Signed:        

 

(Sign exactly as name appears on the other side of this Note)

Signature Guarantee:    

 

        Participant in a recognized Signature Guarantee Medallion Program (or
other signature guarantor program reasonably acceptable to the Trustee)

 

A-9



--------------------------------------------------------------------------------

[THE FOLLOWING PROVISION TO BE INCLUDED ON ALL

CERTIFICATES BEARING A RESTRICTED LEGEND]

In connection with any transfer of this Note occurring prior to
                    , the undersigned confirms that such transfer is made
without utilizing any general solicitation or general advertising and further as
follows:

Check One

¨ (1) This Note is being transferred to a “qualified institutional buyer” in
compliance with Rule 144A under the Securities Act of 1933, as amended and
certification in the form of Exhibit E to the Indenture is being furnished
herewith.

¨ (2) This Note is being transferred to a Non-U.S. Person in compliance with the
exemption from registration under the Securities Act of 1933, as amended,
provided by Regulation S thereunder, and certification in the form of Exhibit D
to the Indenture is being furnished herewith.

or

¨ (3) This Note is being transferred other than in accordance with (1) or
(2) above and documents are being furnished which comply with the conditions of
transfer set forth in this Note and the Indenture.

If none of the foregoing boxes is checked, the Trustee is not obligated to
register this Note in the name of any Person other than the Holder hereof unless
and until the conditions to any such transfer of registration set forth herein
and in the Indenture have been satisfied.

 

Date:                                         

 

    Seller     By  

 

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 

A-10



--------------------------------------------------------------------------------

Signature Guarantee:1

                      By  

 

       To be executed by an executive officer      

 

1  Signatures must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Security Registrar, which requirements include
membership or participation in the Securities Transfer Association Medallion
Program (“STAMP”) or such other “signature guarantee program” as may be
determined by the Security Registrar in addition to, or in substitution for,
STAMP, all in accordance with the Securities Exchange Act of 1934, as amended.

 

A-11



--------------------------------------------------------------------------------

[Attach to Global Note only]

SCHEDULE OF INCREASES AND DECREASES IN GLOBAL NOTE

ING U.S., INC.

5.7% Senior Note due 2043

Fully and Unconditionally Guaranteed by Lion Connecticut Holdings Inc.

The initial principal amount of this Global Note is $            . The following
increases or decreases in this Global Note have been made:

 

Date

  

Amount of

decrease in

Principal

Amount of this

Global Note

  

Amount of

increase in

Principal

Amount of this

Global Note

  

Principal Amount

of this Global

Note following

such decrease or

increase

  

Signature of

authorized

signatory of

Trustee or Note

Custodian

 

A-12



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTED LEGEND

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER

(1) REPRESENTS THAT

(A) IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED INSTITUTIONAL
BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT) AND THAT IT
EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT, OR

(B) IT IS NOT A U.S. PERSON (WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT) AND

(2) AGREES FOR THE BENEFIT OF THE COMPANY THAT IT WILL NOT OFFER, SELL, PLEDGE
OR OTHERWISE TRANSFER THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN, EXCEPT IN
ACCORDANCE WITH THE SECURITIES ACT AND ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ONLY

(A) TO THE COMPANY,

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT,

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT,

(D) IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER
THE SECURITIES ACT, OR

(E) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

B-1



--------------------------------------------------------------------------------

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(C) OR
(D) ABOVE, A DULY COMPLETED AND SIGNED CERTIFICATE (THE FORM OF WHICH MAY BE
OBTAINED FROM THE TRUSTEE) MUST BE DELIVERED TO THE TRUSTEE. PRIOR TO THE
REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(E) ABOVE, THE COMPANY
RESERVES THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS,
CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO
DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE
AS TO THE AVAILABILITY OF ANY RULE 144 EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

DTC LEGEND

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS A BENEFICIAL INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE ARE LIMITED TO TRANSFERS
MADE IN ACCORDANCE WITH THE TRANSFER PROVISIONS OF THE INDENTURE.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Regulation S Certificate

                    ,         

U.S. Bank National Association, as Trustee

Earl Dennison, Jr.

U.S. Bank Corporate Trust Services

One Federal Street, 3rd Floor

Boston, Ma 02110

Phone# (617) 603-6567

Fax#     (617) 603-6667

earl.dennison@usbank.com

ING U.S., Inc. 5.7% Senior Notes due 2043 (the “Notes”) issued under the
Indenture dated July 13, 2012 (the “Base Indenture”), as supplemented by the
Third Supplemental Indenture dated as of July 26, 2013 (the “Third Supplemental
Indenture” and, together with the Base Indenture, the “Indenture”), relating to
the Notes

Ladies and Gentlemen:

Terms are used in this Certificate as used in Regulation S (“Regulation S”)
under the Securities Act of 1933, as amended (the “Securities Act”), except as
otherwise stated herein.

[CHECK A OR B AS APPLICABLE.]

 

  ¨ A. This Certificate relates to our proposed transfer of $            
principal amount of Notes issued under the Indenture. We hereby certify as
follows:

 

  1. The offer and sale of the Notes was not and will not be made to a person in
the United States (unless such person is excluded from the definition of “U.S.
person” pursuant to Rule 902(k)(2)(vi) or the account held by it for which it is
acting is excluded from the definition of “U.S. person” pursuant to Rule
902(k)(2)(i) under the circumstances described in Rule 902(h)(3)) and such offer
and sale was not and will not be specifically targeted at an identifiable group
of U.S. citizens abroad.

 

D-1



--------------------------------------------------------------------------------

  2. Unless the circumstances described in the parenthetical in paragraph 1
above are applicable, either (a) at the time the buy order was originated, the
buyer was outside the United States or we and any person acting on our behalf
reasonably believed that the buyer was outside the United States or (b) the
transaction was executed in, on or through the facilities of a designated
offshore securities market, and neither we nor any person acting on our behalf
knows that the transaction was pre-arranged with a buyer in the United States.

 

  3. Neither we, any of our affiliates, nor any person acting on our or their
behalf has made any directed selling efforts in the United States with respect
to the Notes.

 

  4. The proposed transfer of Notes is not part of a plan or scheme to evade the
registration requirements of the Securities Act.

 

  5. If we are a dealer or a person receiving a selling concession, fee or other
remuneration in respect of the Notes, and the proposed transfer takes place
during the Restricted Period (as defined in the Indenture), or we are an officer
or director of the Company or an Initial Purchaser (as defined in the
Indenture), we certify that the proposed transfer is being made in accordance
with the provisions of Rule 904(b) of Regulation S.

 

  ¨ B. This Certificate relates to our proposed exchange of $            
principal amount of Notes issued under the Indenture for an equal principal
amount of Notes to be held by us. We hereby certify as follows:

 

  1. At the time the offer and sale of the Notes was made to us, either (i) we
were not in the United States or (ii) we were excluded from the definition of
“U.S. person” pursuant to Rule 902(k)(2)(vi) or the account held by us for which
we were acting was excluded from the definition of “U.S. person” pursuant to
Rule 902(k)(2)(i) under the circumstances described in Rule 902(h)(3); and we
were not a member of an identifiable group of U.S. citizens abroad.

 

D-2



--------------------------------------------------------------------------------

  2. Unless the circumstances described in paragraph 1(ii) above are applicable,
either (a) at the time our buy order was originated, we were outside the United
States or (b) the transaction was executed in, on or through the facilities of a
designated offshore securities market and we did not pre-arrange the transaction
in the United States.

 

  3. The proposed exchange of Notes is not part of a plan or scheme to evade the
registration requirements of the Securities Act.

You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 

Very truly yours,

[NAME OF SELLER (FOR TRANSFERS)
OR OWNER (FOR EXCHANGES)]

By:       Name:   Title:   Address:

Date:                     

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

Rule 144A Certificate

                    ,         

U.S. Bank National Association, as Trustee

Earl Dennison, Jr.

U.S. Bank Corporate Trust Services

One Federal Street, 3rd Floor

Boston, Ma 02110

Phone# (617) 603-6567

Fax#     (617) 603-6667

earl.dennison@usbank.com

ING U.S., Inc. 5.7% Senior Notes due 2043 (the “Notes”) issued under the
Indenture dated July 13, 2012 (the “Base Indenture”), as supplemented by the
Third Supplemental Indenture dated as of July 26, 2013 (the “Third Supplemental
Indenture” and, together with the Base Indenture, the “Indenture”), relating to
the Notes

Ladies and Gentlemen:

TO BE COMPLETED BY PURCHASER IF (1) ABOVE IS CHECKED.

This Certificate relates to:

[CHECK A OR B AS APPLICABLE.]

 

  ¨ A. Our proposed purchase of $             principal amount of Notes issued
under the Indenture.

 

  ¨ B. Our proposed exchange of $             principal amount of Notes issued
under the Indenture for an equal principal amount of Notes to be held by us.

We and, if applicable, each account for which we are acting in the aggregate
owned and invested more than $100,000,000 in securities of issuers that are not
affiliated with us (or such accounts, if applicable), as of
                    , 20    , which is a date on or since close of our most
recent fiscal year. We and, if applicable, each account for which we are acting,
are a qualified institutional buyer within the meaning of Rule 144A (“Rule
144A”) under the Securities Act of 1933, as amended (the “Securities Act”). If
we are acting on behalf of an account, we exercise sole investment discretion
with respect to such account. We are aware that the transfer of Notes to us, or
such exchange, as applicable, is being made in reliance upon the exemption from
the provisions of Section 5 of the Securities Act provided by Rule 144A. Prior
to the date of this Certificate we have received such information regarding the
Company as we have requested pursuant to Rule 144A(d)(4) or have determined not
to request such information.

 

E-1



--------------------------------------------------------------------------------

You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 

Very truly yours,

[NAME OF PURCHASER (FOR TRANSFERS)
OR OWNER (FOR EXCHANGES)]

By:       Name:   Title:   Address:

Date:                     

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

[COMPLETE FORM I OR FORM II AS APPLICABLE.]

[FORM I]

Certificate of Beneficial Ownership

To: U.S. Bank National Association, as Trustee

Earl Dennison, Jr.

U.S. Bank Corporate Trust Services

One Federal Street, 3rd Floor

Boston, Ma 02110

Phone# (617) 603-6567

Fax#     (617) 603-6667

earl.dennison@usbank.com

OR

[Name of DTC Participant]

ING U.S., Inc. 5.7% Senior Notes due 2043 (the “Notes”) issued under the
Indenture dated July 13, 2012 (the “Base Indenture”), as supplemented by the
Third Supplemental Indenture dated as of July 26, 2013 (the “Third Supplemental
Indenture” and, together with the Base Indenture, the “Indenture”), relating to
the Notes

Ladies and Gentlemen:

We are the beneficial owner of $             principal amount of Notes issued
under the Indenture and represented by a Temporary Offshore Global Note (as
defined in the Indenture).

We hereby certify as follows:

[CHECK A OR B AS APPLICABLE.]

 

  ¨ A. We are a non-U.S. person (within the meaning of Regulation S under the
Securities Act of 1933, as amended).

 

  ¨ B. We are a U.S. person (within the meaning of Regulation S under the
Securities Act of 1933, as amended) that purchased the Notes in a transaction
that did not require registration under the Securities Act of 1933, as amended.

 

F-1



--------------------------------------------------------------------------------

You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 

F-2



--------------------------------------------------------------------------------

Very truly yours, [NAME OF BENEFICIAL OWNER] By:       Name:   Title:   Address:

Date:                     

 

F-3



--------------------------------------------------------------------------------

[FORM II]

Certificate of Beneficial Ownership

U.S. Bank National Association, as Trustee

Earl Dennison, Jr.

U.S. Bank Corporate Trust Services

One Federal Street, 3rd Floor

Boston, Ma 02110

Phone# (617) 603-6567

Fax# (617) 603-6667

earl.dennison@usbank.com

ING U.S., Inc. 5.7% Senior Notes due 2043

(the “Notes”) issued under the Indenture dated

July 13, 2012 (the “Base Indenture”), as

supplemented by the Third Supplemental

Indenture dated as of July 26, 2013 (the “Third

Supplemental Indenture” and, together with the Base Indenture,

the “Indenture”), relating to the Notes

Ladies and Gentlemen:

This is to certify that based solely on certifications we have received in
writing, by tested telex or by electronic transmission from Institutions
appearing in our records as persons being entitled to a portion of the principal
amount of Notes represented by a Temporary Offshore Global Note issued under the
above-referenced Indenture, that as of the date hereof, $            principal
amount of Notes represented by the Temporary Offshore Global Note being
submitted herewith for exchange is beneficially owned by persons that are either
(i) non-U.S. persons (within the meaning of Regulation S under the Securities
Act of 1933, as amended) or (ii) U.S. persons that purchased the Notes in a
transaction that did not require registration under the Securities Act of 1933,
as amended.

We further certify that (i) we are not submitting herewith for exchange any
portion of such Temporary Offshore Global Note excepted in such certifications
and (ii) as of the date hereof we have not received any notification from any
Institution to the effect that the statements made by such Institution with
respect to any portion of such Temporary Offshore Global Note submitted herewith
for exchange are no longer true and cannot be relied upon as of the date hereof.

 

F-4



--------------------------------------------------------------------------------

You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 

Yours faithfully,

 

[Name of DTC Participant]

By:

   

 

  Name:   Title:   Address:

Date:                                  

 

F-5



--------------------------------------------------------------------------------

EXHIBIT G

THIS NOTE IS A TEMPORARY GLOBAL NOTE. PRIOR TO THE EXPIRATION OF THE RESTRICTED
PERIOD APPLICABLE HERETO, BENEFICIAL INTERESTS HEREIN MAY NOT BE HELD BY ANY
PERSON OTHER THAN (1) A NON-U.S. PERSON OR (2) A U.S. PERSON THAT PURCHASED SUCH
INTEREST IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). BENEFICIAL INTERESTS HEREIN ARE NOT
EXCHANGEABLE FOR PHYSICAL NOTES OTHER THAN A PERMANENT GLOBAL NOTE IN ACCORDANCE
WITH THE TERMS OF THE INDENTURE. TERMS IN THIS LEGEND ARE USED AS USED IN
REGULATION S UNDER THE SECURITIES ACT.

NO BENEFICIAL OWNERS OF THIS TEMPORARY GLOBAL NOTE SHALL BE ENTITLED TO RECEIVE
PAYMENT OF PRINCIPAL OR INTEREST HEREON UNTIL SUCH BENEFICIAL INTEREST IS
EXCHANGED OR TRANSFERRED FOR AN INTEREST IN ANOTHER NOTE.

 

G-1